Citation Nr: 0613801	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to a disability rating higher than 20 percent 
for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1945, from October 1950 to May 1952, and from February 1955 
to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In July 2005, the Board decided one of the issues on appeal 
and remanded the remaining issues for additional evidentiary 
development.  The case has since been returned to the Board 
for further appellate action.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in May 2006.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In an unappealed June 1985 rating decision, the RO denied 
service connection for a back disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's June 1985 rating decision is cumulative and 
redundant of evidence already of record or is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.

3.  The veteran's duodenal ulcer disease is manifested by 
dumping syndrome with continuous mild manifestations and 
infrequent episodes of epigastric distress.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

2.  The criteria for a disability rating higher than 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7305, 7308, 7348 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for a back disorder.  He is also seeking 
an increased disability rating for his service-connected 
duodenal ulcer.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an increased rating, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA, to include notice 
that he submit any pertinent evidence in his possession, by 
letter mailed in July 2002, prior to its initial adjudication 
of the claim.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish an 
effective date for an increased raring, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that an increased rating is not warranted for the veteran's 
duodenal ulcer.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim is no more than harmless error.

With respect to the claim to reopen, the Board notes that the 
Court has recently held that, in claims to reopen, the duty 
to notify requires that the Secretary look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  In the January 2005 remand, the 
Board specifically instructed the originating agency to 
notify the veteran of the requirements to reopen his claim.  
In February 2005, the RO sent the veteran a letter that is in 
compliance with the Court's holding in Kent.  The letter 
specifically informed the veteran of the type of evidence 
that was lacking in the prior denial, and of the type of 
evidence that is necessary to reopen the claim.  Although the 
originating agency has not provided the veteran with notice 
of the effective date and disability elements of the claim, 
this was also harmless error since the Board has determined 
that reopening of the claim is not in order.

With respect to the duty to assist, the record reflects that 
pertinent VA medical records have been obtained and the 
veteran has been afforded VA examinations to determine the 
degree of severity of his duodenal ulcer.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The Board acknowledges that the 
veteran has not been afforded a VA examination in response to 
his claim to reopen, but notes that VA is not obliged to 
provide such examination if new and material evidence has not 
been submitted.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Service connection for a back disability was denied in an 
unappealed rating decision of June 1985.  The evidence then 
of record disclosed that the veteran was treated for back 
strain in service on several occasions and was diagnosed in 
1982 with acute lumbosacral sprain.  The claim was denied on 
the basis that the back strain present in service resolved 
without residuals and any currently present back disability 
was unrelated to service.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The medical evidence received since the June 1985 denial is 
essentially cumulative in nature in that it continues to show 
the presence of back disability many years following the 
veteran's discharge from service and does not relate the 
disability to service.  The August 2002 VA examination report 
contains a description of the veteran's account of his in-
service injury.  The diagnosis was prefaced by "[s]tatus 
post injury secondary to motor vehicle accident."  However, 
this is clearly a recitation of the veteran's statements and 
is not presented as a medical finding.  Information which is 
simply recorded by a medical examiner, unenhanced by any 
medical comment by the examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

Moreover, since the medical evidence added to the record 
includes no evidence of a nexus between the veteran's post-
service back disability and his military service, it is not 
sufficient to establish a reasonable possibility of 
substantiating the claim.

Statements from the veteran and his fellow servicemen, 
although clearly pertinent to the matter of an in-service 
injury, are also insufficient to raise a reasonable 
possibility of substantiating the claim since laypersons are 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993).  

The evidence added to the record also includes letters and 
telegrams sent to the veteran's family members at the time of 
a 1965 accident, in which the veteran was hit by a truck.  
Those letters describe resulting injuries to the veteran's 
head, chin, nose, eye, hand, and ear; however, they do not 
mention a back injury.  This evidence is not relevant to an 
unestablished fact necessary to substantiate the claim.

In conclusion, for the reasons stated above, the Board finds 
that the evidence added to the record subsequent to the June 
1985 denial of the veteran's claim is not new and material.  
Accordingly, reopening of the claim of entitlement to service 
connection for a back disability is not in order. 



Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran underwent a vagotomy and pyloroplasty in 1970 to 
treat a duodenal ulcer.  Diagnostic Code 7348 specifically 
addresses vagotomy with pyloroplasty.  Under that code, a 20 
percent rating is for assignment where there is a recurrent 
ulcer following a complete vagotomy.  Post operative symptoms 
are to be evaluated under diagnostic code 7305, with a 
minimum rating of 20 percent; dumping syndrome is to be 
evaluated under diagnostic code 7308.  

While the veteran was originally assigned a 20 percent rating 
under Diagnostic Code 7348 due to a finding in an August 1971 
VA examination that it was likely that the veteran had a 
recurrent ulcer, his most recent endoscopic examination 
conducted in January 2001 indicated that there was no ulcer 
present.  Based on the current evidence that there is no 
recurrent ulcer, the Board finds that even the 20 percent 
rating currently assigned under Diagnostic Code 7348 is no 
longer supported.  However, as pointed out by the RO in the 
January 2006 supplemental statement of the case, the veteran 
has been rated continuously at 20 percent for over 20 years, 
and the rating is therefore protected.  See 38 C.F.R. § 3.951 
(2005).  In any event, the issue of a rating reduction is not 
currently before the Board.  

Under Diagnostic Code 7348, the next higher rating of 30 
percent is for assignment where there are symptoms and 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea.  In the veteran's case, there is no 
diagnosis of alkaline gastritis.  Moreover, the evidence does 
not show persisting diarrhea.  The June 2005 VA examination 
report indicates that the veteran has stools of varying 
consistency.  August and October 2004 gastroenterology 
reports shows that, while the veteran has five to six bowel 
movements per day, they are all formed.  A December 2003 
gastroenterology report shows that the veteran's stools are 
solid as long as he takes Metamucil.  While there is support 
in the record for a finding of occasional diarrhea, the 
evidence does not confirm "persisting diarrhea."  
Accordingly, a 30 percent rating is not warranted under 
Diagnostic Code 7348.  

As noted above, Diagnostic Code 7348 also provides for 
ratings under Diagnostic Codes 7305 and 7308.  Under 
Diagnostic Code 7305, a 20 percent rating is warranted for 
duodenal ulcer if it is moderate with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  A 40 
percent rating is warranted if the duodenal ulcer is 
moderately severe with less than severe [symptoms] but with 
impairment of health manifested by anemia and weight loss or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four times a year.  

Episodes of "severe symptoms" would logically include 
symptomatology associated with the severe (60 percent) level 
under Diagnostic Code 7305, symptoms such as ulcer pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis [vomiting blood] or melena 
[blood in the stools], with manifestations of anemia and 
weight loss productive of definite impairment of health.  

The veteran has been diagnosed with anemia.  With respect to 
whether the anemia is related to the service-connected 
disability, the Board specifically requested in its January 
2005 remand that the veteran undergo an examination and that 
the examiner address in his/her opinion whether the veteran's 
anemia is attributable to his service connected disorder.  
The veteran was afforded a VA examination in June 2005, and 
the examiner, after consulting with another physician, 
expressed the opinion that it is less likely than not that 
the anemia is etiologically related to the service-connected 
vagotomy and pyloroplasty.  As there is no competent evidence 
to the contrary, the Board will not consider the veteran's 
anemia as a symptom of his service-connected disability.  

With respect to weight loss, the veteran weighed 204 pounds 
at the time of the June 2005 VA examination.  The examiner 
found his weight pattern to be stable or slightly elevated.  
On examination in August 2002, shortly after he filed his 
increased rating claim, the veteran weighed 188 pounds.  He 
weighed 192 pounds in October 2002 and his weight was 
described as stable.  He weighed 196 in February 2003.  He 
weighed 200 pounds in April 2005.  The evidence quite clearly 
shows that there has been no weight loss demonstrated during 
the period of this claim.  To the contrary, the veteran has 
steadily gained weight over that period.  

The evidence does not show hematemesis, periodic vomiting or 
ulcer pain.  October 2002 and May 2003 gastroenterology 
progress notes show that the veteran had no abdominal pain or 
vomiting.  The May 2003 report also noted that the veteran 
was well nourished.  An endoscopic examination in January 
2001 showed a normal duodenum, esophagus, gastroesophageal 
junction, and stomach, with no ulcers found.  The June 2005 
VA examiner noted only rare emesis.  The veteran could not 
recall the last episode.  While the June 2005 examiner noted 
heme positive stools, and outpatient treatment reports show 
that he is guaiac positive, none of the medical evidence 
shows that melena was found.  Indeed, an October 2004 
gastroenterology report shows that there was no "gross 
blood" in the stools.  The veteran denied hematemesis during 
his August 2002 VA examination.

Finally, with respect to incapacitating episodes, the 
evidence contains no examples of these.  The evidence shows 
that the veteran is restricted in his social and work 
activities, particularly by the effects of dumping syndrome; 
however, in the Board's view, this is not the same as 
incapacitation.  While not defined for purposes of Diagnostic 
Code 7305, "incapacitating episode" is defined in a note 
under Diagnostic Code 7354 as a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  The veteran has not in fact described episodes of 
such incapacitation, nor does the medical evidence suggest 
such episodes.

In essence, the veteran's disability picture seems poorly 
matched to Diagnostic Code 7305.  Indeed, the evidence does 
not support even the minimal compensable rating under that 
code.  The veteran does not currently have an ulcer, nor does 
he have symptomatology of the type and degree contemplated 
under Diagnostic Code 7305.  The primary complaint of the 
veteran appears to be what he describes as dumping syndrome.  
On examination in August 2002, the veteran reported episodes 
of "dumping syndrome" which causes him to defecate 15 to 20 
minutes after meals.  It was the veteran's contention that 
this interfered with his ability to work.  He stated that he 
awakens two to three times per night to defecate.  He denied 
episodes of incontinence.  He indicated that he has 
experienced dumping syndrome since his vagotomy in 1970.  

An April 2005 gastroenterology note indicates that the 
veteran defecates two to four times per day.  The examiner 
stated the opinion that a diagnosis of dumping was correct.  
The June 2005 VA examiner discussed the prior findings, 
noting that the veteran reported bowel movements occurring 30 
to 60 minutes after meals.  He had some urgency.  He 
described deliberate avoidance of social activities.  The 
examiner concluded that "the likely dumping syndrome that 
has existed since the time of his surgery does interfere with 
the veteran's ability to be in social situations."

There is essentially no doubt as to the existence of dumping 
syndrome or its attribution to the service connected 
disability.  While the veteran underwent a hemicolectomy in 
1995 for a non-service connected adenocarcinoma of the colon, 
the Board notes that dumping syndrome is noted in the medical 
record as early as 1985, and the opinion of the April 2005 
and June 2005 examiners is that it is related to the service 
connected disability.  

The Board has considered whether Diagnostic Code 7308 would 
provide for a higher rating.  Under that code, a 20 percent 
rating is for assignment for post gastrectomy syndrome where 
there is mild symptomatology with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  The next higher 
40 percent rating is for assignment where there are moderate 
symptoms with less frequent [than severe] episodes of 
epigastric disorders, with characteristic mild circulatory 
symptoms after meals, but with diarrhea and weight loss.  A 
60 percent evaluation is for assignment where there is severe 
symptomatology associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  

In the veteran's case, as discussed above, the evidence does 
not show weight loss or persistent diarrhea.  Nor in fact is 
there any suggestion of sweating, circulatory symptoms after 
meals, malnutrition, or hypoglycemic symptoms.  The criteria 
stated for the 40 percent and 60 percent levels are stated in 
the conjunctive; therefore all of the stated conditions must 
be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991).

The Board has also considered whether combined ratings could 
be assigned under Diagnostic Code 7305 and 7308; however, the 
RO properly evaluated the veteran's symptoms as one 
disability in light of the provisions of 38 C.F.R. §§ 4.113, 
4.114.  These regulations provide that certain coexisting 
diseases of the digestive system do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding.  
Instead, a single evaluation must be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  In particular, 38 C.F.R. § 4.114 provides that 
ratings under Diagnostic Codes 7305 and 7308 are not to be 
combined.  As to elevation to the next level, given the 
noncompensable level of symptomatology demonstrated under 
Diagnostic Code 7305, the Board finds that elevation to the 
40 percent level is not warranted.  The 20 percent rating 
currently assigned adequately compensates the veteran for the 
symptomatology shown.

In sum, the Board has considered the evidence of record and 
all potentially applicable diagnostic codes, and finds that 
the disability does not more nearly approximate the schedular 
criteria for a higher rating.  In reaching this decision, the 
Board has determined that the reasonable-doubt-doctrine is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his duodenal ulcer disease and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  While the veteran 
has complained that his dumping syndrome has resulted in 
occupational and social impairment, such impairment is 
clearly contemplated in the diagnostic codes considered and 
in the rating assigned.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993) [a disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment].  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Reopening of the claim of entitlement to service connection 
for a back disability is denied.

A disability rating higher than 20 percent for duodenal ulcer 
disease is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


